Citation Nr: 1509479	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder (previously claimed as blisters on the hands and feet).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2013 rating decisions of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The Board  previously remanded this case to the Agency of Original Jurisdiction (AOJ) in May and November 2014 for further development of the evidence.  In the November 2014 decision, the Board also granted an earlier effective date for the 70 percent rating for the Veteran's PTSD.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, rated as 70 percent disabling.

2.  The weight of the competent, probative, and credible evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

By letter dated in December 2010 the Veteran was notified of the evidence  necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, the Board finds that the RO substantially complied with the November 2014 Board remand directives for obtaining an opinion regarding the Veteran's claim for TDIU.  Accordingly, there was substantial compliance with the Board's November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

In his claim for entitlement to a TDIU received in October 2010, the Veteran reported that the highest level of education completed was 4 years of high school.  He also reported that he last worked in March 2010, when he was self-employed.  The Veteran further indicated that he became unable to work due to his service-connected PTSD in June 2009.  

Service connection is in effect for PTSD, rated as 70 percent disabling.  The schedular rating criteria for consideration of a TDIU under 38 C.F.R.  § 4.16(a) are met because the Veteran has one service-connected disability with an evaluation of at least 60 percent.

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disability.

Evidence in support of entitlement to a TDIU is found in the Veteran's statements and a January 2011 private psychological examination report.  In statements made in conjunction with his January 2011 and November 2014 VA examinations, the Veteran indicated that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  According to the January 2011 VA examination report, the Veteran stated that he terminated his last employment due to difficulties getting along with others.  The Veteran reported that he became tired of interacting with others and trying to prove himself.  

According to the January 2011 private psychological examination report, the examiner stated that the Veteran would have some difficulty dealing with coworkers and supervisors on a typical entry-level job, as he is uncomfortable around people and he becomes anxious when dealing with others.  The examiner further stated that the stress and pressure found on a typical entry-level job would be expected to cause increased anxiety and irritability at the current time.  The examiner did not indicate that the Veteran is unable to obtain or retain substantially gainful employment.  

Evidence against a finding of entitlement to a TDIU is found in VA opinions from January 2011, March 2011 and December 2014.  According to the January 2011 VA examination report, it was noted that after the Veteran terminated his previous employment, he worked independently for approximately 2 weeks, but had not been seeking new employment as he was unsure of options.   According to the March 2011 addendum, the June 2011 examiner concluded that individual unemployability due to PTSD would not be warranted as there was no evidence that the Veteran's symptoms are of the severity warranting an assignment of a total disability.  The VA examiner further indicated that, although the Veteran's irritability and anxiety  when interacting with others would be limitations, the Veteran displayed a history of maintained employment prior to terminating his employment.  Further, it was reported that it is difficult to sort out the individual contributions of possible workplace conflict and the Veteran's PSTD symptoms.  However, the examiner summarized that although the Veteran's PTSD symptoms have resulted in reduced productivity and efficiency, they are not of the severity to warrant individual unemployability.  The examiner added that the Veteran's prognosis, given proper therapeutic intervention, is fair.

In the December 2014 VA examination report, it was noted that since the January 2011 VA examination, the Veteran worked in Missouri for one year doing contract work and after the contract ran out he was unemployed for about 6 months  However the Veteran reported that subsequent to his period of unemployment, he had a job in Texas doing the same type of work which lasted until the summer of 2014.  The examiner indicated that the Veteran uses computer software to program machines to make aircraft parts.

The December 2014 VA examiner determined that the Veteran's level of occupational and social impairment with regard to his PTSD was occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The 2014 VA examiner determined that the Veteran is mildly to moderately impaired in various work environments.  He also stated that the Veteran had never had any psychotherapy or psychotropic medication, and that if the Veteran were to engage in treatment, it is likely that his symptoms would improve, and his work and social functioning would likely improve as well. 

Here, the 2011 VA examiner indicated that the Veteran's PTSD symptomatology manifested in a reduced reliability and productivity in occupational functioning whereas the 2014 VA examiner indicated that there was some improvement and the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Thus despite any difficulty dealing with coworkers and supervisors that the Veteran may have, the weight of the evidence demonstrates that he has not been shown to be unemployable due to his service-connected disability

The Board finds the VA opinions are highly probative as the examiners reviewed the Veteran's entire claims file before providing a clear opinion on the impact of the single service-connected condition on the Veteran's ability to work, as well as supporting rationale explaining the opinions.  The private psychologist discussed the difficulty the Veteran could have on the job but did not indicate that the Veteran was unable to obtain or retain substantially gainful employment.  The Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to retain or obtain substantially gainful employment due to the service-connected psychiatric disorder.   

Additionally, a 2011 SSA disability determination report indicated that the Veteran's PTSD is not severe enough to keep him from working because his anxiety has not caused severe behavior changes or memory loss, he is able to get along with other people for short periods of time, and he is able to understand, remember and carry out daily activities.  This record suggests the Veteran continued to retain the functional capacity to perform some work activities, providing evidence against the Veteran's claim.

Based on the foregoing, the record contains evidence that the Veteran has at times been unemployed.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The Board acknowledges the Veteran's contentions that his service-connected PTSD renders him unemployable.  However, the weight of the competent and probative medical evidence of record does not support a finding of unemployability due to service-connected PTSD.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a TDIU is denied. 


REMAND

In the May 2014 and November 2014 Board Remand, the AOJ was asked to issue a statement of the case (SOC) addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  Such action was not accomplished and consequently the Veteran's claim must be remanded for compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand  instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand ). 

The Board notes that its internal electronic tracking database reflects the completion of an SOC on this issue in April 2014, however, there is no SOC contained in the paper or electronic file.  As this document is not currently associated with the claims file, this issue must be remanded to the AOJ.  The AOJ must either issue an SOC, if needed, or, alternatively, properly associate this document and any other outstanding documents, with the claims file. See, e.g., Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105. 

Accordingly, the case is REMANDED for the following action:

Issue, or associate with the claims file, an SOC addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


